              Case 2:20-cv-01604-MJP Document 15 Filed 12/23/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          PORFIRIO CONDE CHEESMAN,                        CASE NO. C20-1604 MJP

11                                 Plaintiff,               ORDER GRANTING MOTION TO
                                                            DISMISS
12                  v.

13          SWISSPORT USA INC, et al.,

14                                 Defendants.

15

16          This matter comes before the Court on Defendant Swissport USA, Inc’s Motion to

17   Dismiss (Dkt. No. 9) and Motion to Consolidate (Dkt. No. 11.) Having reviewed both Motions,

18   Plaintiff’s limited “Objections” (Dkt. No. 10), the Reply to the Motion to Dismiss (Dkt. No. 13),

19   and all related matters, the Court GRANTS Defendant’s Motion to Dismiss and DENIES the

20   Motion to Consolidate as MOOT.

21          Proceedings in this Court are governed by this District’s Local Rules. See Local Rules

22   W.D. Wash (available at https://www.wawd.uscourts.gov/local-rules-and-orders). Local Rule

23   7(b) describes the requirements for parties to a case when a motion is filed. And Local Rule

24


     ORDER GRANTING MOTION TO DISMISS - 1
               Case 2:20-cv-01604-MJP Document 15 Filed 12/23/20 Page 2 of 2




 1   7(b)(2) explains that a party opposing a motion must file a brief in opposition to the motion, and

 2   that the failure to file papers in opposition to the motion “may be considered the by the court as

 3   an admission that the motion has merit.” LCR 7(b)(2).

 4           Plaintiff has not filed any opposition to Defendant Swissport’s Motion to Dismiss.

 5   Pursuant to Local Rule 7(b)(2), the Court considers Plaintiff’s failure to oppose Swissport’s

 6   motion as an admission that the motion has merit, and therefore GRANTS the motion to dismiss

 7   and DISMISSES all claims alleged in this case as to all Defendants without prejudice. There

 8   being no remaining matters in this case, the Court DENIES the motion to consolidate as MOOT.

 9           The Court notes that Plaintiff’s “objections” attack the propriety of removal. (Dkt. No.

10   10.) But the Court finds no merit in Plaintiff’s unsupported arguments that removal was

11   improper. Plaintiff’s Complaint alleges claims arising under the laws of the United States (the

12   Fourth and Fourteenth Amendment) which were properly removed to this Court. See 28 U.S.C.

13   §§ 1331, 1367, 1441(a). The Court therefore denies the request to remand insofar as such a

14   request is set forth in the objections.

15           The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

16           Dated December 23, 2020.

17                                                          A
                                                            Marsha J. Pechman
18
                                                            United States District Judge
19

20

21

22

23

24


     ORDER GRANTING MOTION TO DISMISS - 2
